Citation Nr: 1701272	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to October 3, 2012.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has subsequently been transferred to the RO in St. Paul, Minnesota.  In the September 2011 rating decision, the RO denied entitlement to TDIU and denied entitlement to compensable evaluations for tinea versicolor and eczema and an evaluation in excess of 10 percent for tinnitus.  

Regarding the issues of the Veteran's entitlement to a compensable rating for tinea versicolor and eczema, the Board notes that in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the use of a corticosteroid constituted systemic therapy in terms of treating a service-connected skin disability.  VA's Office of General Counsel has appealed the Court's decision in Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision. On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the issues of the Veteran's entitlement to a compensable rating for tinea versicolor and eczema may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on those matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board notes that in an October 2012 rating decision, the RO increased the evaluation for the Veteran's posttraumatic stress disorder (PTSD) and assigned a 100 percent evaluation, effective from October 3, 2012.  For reasons that will be discussed in greater detail below, the issue of TDIU on and subsequent to that date is moot.  However, the issue of the Veteran's entitlement to TDIU prior to October 3, 2012, remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment reports that were considered by the RO in a September 2014 Supplemental Statement of the Case.  The remaining documents are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.

2.  Resolving all doubt in the Veteran's favor, prior to October 3, 2012, the Veteran's service-connected PTSD rendered her unable to secure or follow substantially gainful employment. 



CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus, and a referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for TDIU were met prior to October 3, 2012.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was provided a notice letter in August 2010 in connection the issue of her entitlement to TDIU, which was prior to the initial decision on the matter.  The Board notes that the RO also adjudicated the issue of the appropriate disability rating for the Veteran's service-connected tinnitus in connection with the issue of TDIU.  The Board acknowledges that the RO did not provide the Veteran with a fully adequate notice letter for an increased evaluation for tinnitus.  However, the Board finds that there is no prejudice in proceeding with adjudication of the case.  As discussed below, the Veteran cannot be assigned a higher schedular evaluation for tinnitus as a matter of law.  Moreover, the Veteran was provided with the laws and regulations for an increased evaluation for tinnitus in the October 2012 Statement of the Case.  Additionally, in connection with an earlier claim for an increased rating, the RO provided the Veteran with a notice letter in November 2009 that explained to her, among other things, how tinnitus is rated and the requirements for a referral for extrascheduler consideration.  Based on the record as a whole, the Board finds that the Veteran had knowledge of the information needed to substantiate her claim, and a reasonable person could be expected to understand what was needed.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

In addition, the Veteran was afforded a VA general medical examination in February 2011 in connection with the issue of TDIU.  Although a separate audiological examination was not performed, the Board finds a VA examination is not warranted in this case as the Veteran cannot be assigned a higher schedular evaluation for tinnitus as a matter of law.

In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's tinnitus since she was last examined.  38 C.F.R. § 3.327 (a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

I.  Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170  (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374  (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87  (2016) 

It is now well-settled that Diagnostic Code 6260 limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430  (1994).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589  (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including complaints of ringing in the ears.  As such, the available schedular evaluation for this disability is adequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet .App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
II.  TDIU

The Board reiterates that the Veteran has been assigned a 100 percent disability rating for her service-connected PTSD, effective October 3, 2012.  Nevertheless, a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280  (2008).  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  VA must consider the issue of TDIU despite the existence of a schedular total rating, to determine if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94. 

In this case, however, the evidence does not show, and the Veteran does not contend, that any service-connected disability other than her psychiatric disability, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment.  She is service-connected for tinnitus at 10 percent and assigned noncompensable evaluations for her service-connected eczema and tinea versicolor.  The evidence does not support that the Veteran is unemployable due to these disabilities.  See e.g. February 2011 VA general medical examination.  Accordingly, the issue of the Veteran's entitlement to TDIU on or after October 3, 2012 is rendered moot.  Thus, the issue presently before the Board is the Veteran's entitlement to TDIU prior to October 3, 2012.

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317  (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361  (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that that the Veteran was unemployable due to her service-connected PTSD prior to October 3, 2012. 

In August 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  The Veteran stated that she was unable to work due to her service-connected PTSD.  She indicated that she completed high school and one year of college.  

In this case, prior to October 3, 2012, the Veteran was service-connected for PTSD (70 percent disabling), effective November 10, 2009.  Thus, the Veteran meets the scheduler criteria for TDIU.  

On her August 2010 application for TDIU, the Veteran stated that she "was asked to resign" from her former employment or she "would be fired in 3 days because [she] was not what they wanted."  (Underline removed).  She reported that she seemed very angry, hostile, and could not get along with staff or patients.

In a September 2010 statement, the Veteran reported that due to her current state of mind, it was in her best interest that she not go near the premises of her last employer.  She stated that she felt a strong need to take the law into her own hands and bring hurt toward the ones that frowned upon her mental state.  

During an October 2010 VA PTSD examination, the Veteran was noted to have last worked in May 2009 when she was asked to leave due to her irritability.  The examiner stated that there was not total occupational and social impairment due to PTSD symptoms.  In addition, there were no deficiencies in judgment, thinking, work, mood, or school.  However, the examiner noted that there was reduced reliability and productivity due to PTSD symptoms such as irritability, poor concentration, reclusiveness, and hypervigilance. 

The United States Office of Personnel Management submitted employment information in response to a request from VA, and indicated that the Veteran had worked as a medical support assistant from June 2007 to August 2008 and from February 2009 to May 2009; it was noted that she had resigned.  In addition, her former employer, Bach, indicated that the Veteran had worked as a full-time admissions and dispositions clerk from February 2009 to May 2009; she was noted to have resigned.  

In her November 2011 Notice of Disagreement, the Veteran stated, among other things, that her psychiatric medication seemed to fuel homicidal desires.  She further stated that the medication made her think of clever ways to commit the perfect crime.  

In reviewing the evidence of record prior to October 3, 2012, the record reflects that the Veteran had significant work-related limitations due to her PTSD.  Notably, during the entire appeal period, the Veteran has been unemployed.   The Board acknowledges that the October 2010 VA examiner did not find total occupational and social impairment due to PTSD.  However, although medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the Board finds that given the Veteran's written statements and her education and previous work experience in short-term jobs in administration, the evidence is at least in equipoise as to whether the Veteran could obtain and engage in substantial gainful employment prior to October 3, 2012.  Indeed, the October 2010 VA examination report reflects that the Veteran had reduced reliability and productivity due to PTSD symptoms such as irritability, poor concentration, reclusiveness, and hypervigilance.  

In light of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran was precluded from securing or following substantial gainful employment prior to October 3, 2012 due to the severity of her symptoms associated with her service-connected PTSD.  However, resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports a grant of TDIU prior to October 3, 2012.




ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied. 

Entitlement to TDIU prior to October 3, 2012, is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


